United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1367
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                      Leron L. Morris, also known as Lo Key

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: July 22, 2014
                                Filed: July 24, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Leron Morris directly appeals after the District Court1 revoked his supervised
release and sentenced him above the Chapter 7 advisory Guidelines range to the


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
applicable statutory maximum of 24 months in prison. The revocation occurred after
Morris had violated his release conditions seven times—a fact highlighted by the
District Court in determining that the advisory Guidelines range was not sufficient to
promote Morris’s respect for the law and deter him from further criminal conduct.
Morris’s counsel has moved to withdraw and has filed a brief arguing that the District
Court abused its discretion by sentencing Morris to the maximum sentence.

       Upon careful review, we conclude that the District Court did not abuse its
discretion in sentencing Morris. See United States v. Thunder, 553 F.3d 605, 609 (8th
Cir. 2009) (holding that a revocation sentence above the advisory range was not
substantively unreasonable where the defendant repeatedly violated supervised
release); United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006) (affirming a
statutory maximum revocation sentence where the district court justified its decision
by giving supporting reasons); see also United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam) (noting that a revocation sentence is reviewed for
substantive reasonableness under a deferential abuse-of-discretion standard).
Accordingly, we affirm the judgment of the District Court, and we grant counsel’s
motion to withdraw, subject to counsel informing Morris about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-